Sims, P.,
delivered the opinion of the court.
This action is precisely the same in character and in all of its facts, and in the result in the trial court, as in the case of National Bank of Suffolk v. The Farmers Bank of Franklin, ante, p. 227,123 S. E. 522, in which the opinion of this court is this day handed down, with the exception that the party making the loan and to whom the bond sued on was assigned, being the plaintiff in the court below and the plaintiff in error here, is different in the instant case.
*236For the same reasons that are stated in the opinion in the aforesaid case of National Bank of Suffolk v. The Farmers Bank of Franklin the instant case will be reversed and final judgment will be rendered by this court in favor of the plaintiff, The Farmers Bank of Nansemond, against the directors of The Farmers Bank of Franklin, who are the defendants in error, jointly and severally, for the sum of $4,996.47, the balance owing upon the bond sued on, with interest thereon from the 4th day of August, 1922, until paid, and costs.

Reversed and final judgment for plaintiff.